PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/639,279
Filing Date: 30 Jun 2017
Appellant(s): Sheehan et al.



__________________
William E. Gallagher
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/17/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/03/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	(1) Appellant argues that Suekane does not teach a structure in which each of two side extensions comprises an extension portion of laminate web material comprising respectively, integral continuous extensions of the topsheet and backsheet web materials, as recited by claim 1. Appellant points to page 3 of the Office Action dated 11/03/2020. However, the rejection relies on fig. 3 and ¶ 0047 of Suekane which clearly discloses that the side extensions comprise an extension of the topsheet and backsheet.
	Appellant argues that motivations proposed by the Office are not logical and are not suggested by the references themselves. However, the side extensions comprising an extension portion of laminate web material comprising integral continuous extensions of the topsheet and backsheet web materials is disclosed by Suekane as discussed above. 
	Appellant argues that it is not evident how the supposed dryness benefit, proposed by the Office, would be provided. However, the dryness benefit referenced in the Office Action dated 11/03/2020 does not pertain to the Office’s teaching of Suekane 
	Appellant argues that Suekane teaches away from extending a moisture impermeable backsheet into the wing portions. However, the portion of the Office Action that Appellant relies upon, cited in the appeal brief, is not used to teach the side extensions comprising integral, continuous extensions of the topsheet and backsheet web materials.   
	The portion of the Office Action cited by Appellant is relied upon to teach the limitation of the supplemented zone having a basis weigh that is at least 10 percent greater than the basis weight of the longitudinal flexure zone. To further expand, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suekane such that the supplemented zone has a basis weight that is at least 10 percent greater than the basis weight of the longitudinal flexure zone since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Suekane would not operate differently with the claimed basis weight and since Suekane discloses that providing a supplemented structure allows the side extensions to have easy 

(2) Appellant argues that the proposed motivation to modify the supplementary structure of Suekane such that it overlays a wearing-facing surface of the topsheet web material of Miao is not evident in the references. However, Miao teaches that overlaying a supplementary structure onto a wearing-facing surface of the topsheet provides a soft, skin contacting region on the pad for contacting the natural crease areas between a user’s upper inner thighs and crotch (Miao ¶ 0078). Appellant argues that Suekane already provides a topsheet of a soft material and that there is no teaching or evidence that adding another layer would provide the supposed benefit. However, this benefit is not disclosed by Suekane and appellant has not provided evidence that the topsheet of Suekane already provides this benefit. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781 

/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781                                                                                                                                                                                                        
                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.